The court
were clearly of opinion, that the nonsuit had been properly directed, and therefore refused to set it aside. They did not think proper to decide on the constitutionality of the acts of assembly in question, but went entirely on the insufficiency of the evidence to maintain the action. If the plaintiff, the court said, denies the right of the legislature to interfere with his privilege, after having granted the same to him, he should have considered the defendant as a trespasser, or wrong doer; and if so, he ought not to have brought his action founded on contract. On the other hand, if he inclines to consider the transaction in the light of an implied contract, he virtually acquiesces in the interposition of the legislature. But whether it beso, or not, there is no ground to support the action} for there is no proof that the plaintiff had any equitable claim to the money received by the defendant: for if the defendant had never Received the same, it might never have been paid to the plaintiff.
(Grimke, W^ties, Brevard, and Wilds, Justices,)